NOTE: This order is nonprecedential.

  Wntteb ~tate5' ~ourt of ~peaI5'
      for tbe jfeberaI ~trtutt

       PSC VSMPO-AVISMA CORPORATION
          AND VSMPO-TIRUS, U.S., INC.,
               Plaintiffs-Appellants,
                           v.
                  UNITED STATES,
                  Defendant-Appellee,
                         AND

               US MAGNESIUM LLC,
                 Defendant-Appellee.


                       2012-1076


   Appeal from the United States Court of International
Trade in case no. 09-CV-0349, Judge Jane A. Restani.


                      ORDER
    Upon consideration of the parties' submissions re-
garding the effect of PSC VSMPO-AVISl\.1A v. United
States, 688 F.3d 751 (Fed. Cir. 2012), on this appeal,
   IT Is ORDERED THAT:
PSC VSMPO-AVISMA v. US                                                 2

    (1) The stay of proceedings is lifted and the appeal
shall be scheduled for oral argument in the ordinary
course.
     (2) The parties are to inform the court of any poten-
tial scheduling conflicts within 14 days of the date of this
order.
    (3) The parties' letters dated October 9, 2012, will be
transmitted to the merits panel assigned to the appeal.
                                    FOR THE COURT


      NOV 26 2012                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: John M. Gurley, Esq.
    Stephen A. Jones, Esq.
    Renee A. Gerber, Esq.                           ~ILED
s25
                                          u.s.THE FEDEPf'J. r.'!'1r.U1TFOR
                                               COURT OF APPEAlS

                                                NOV 26 ~Ull
                                                  JAN HORBALV
                                                     ClERK